DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed October 28, 2021. Claims 1-16 were previously pending, with claims 3-5,10, 11 and 13 withdrawn from consideration. Applicant amended claims 1-4, 9, 11 and 13-16, cancelled claim 6 and added new claim 17. Claims 1, 2, 7-9 and 14-17 are under consideration.
Applicant’s claim amendments overcame the following rejections: rejection of claims 1, 2, 6, 12 and 14-16 under 35 U.S.C. 102(a)(1); rejection of claims 1, 6-9, 12, 15 and 16 under 35 U.S.C. 102(a)(1) as anticipated by Seo et al.; the rejection of claims 1, 7-9 and 14-16 on the grounds of nonstatutory obviousness-type double patenting rejection over claims 1, 6, 7 and 9 of U.S. Patent No. 9,951,385; the rejection of claims 1, 2, 7, 8 and 14-16 on the grounds of nonstatutory obviousness-type double patenting rejection over claims 1, 14, 23-25, 27, 28, 31 and 32 of U.S. Patent No. 10,077,470; the rejection of claims 1, 2, 7-9, 15 and 16 on the grounds of nonstatutory obviousness-type double patenting rejection over claims 1, 2, 4, 5, 9-12 and 20 of U.S. Patent No. 10,975,427.  All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection necessitated by amendment.
Drawings
The drawings were received on October 28, 2021.  These drawings are accepted. In view of the acceptance of the drawings, the previously presented objections are withdrawn.
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
A) Regarding the provisional obviousness-type double patenting rejection of claims 1, 2, 15 and 16 over claims 1 and 13 of application No. 15/851,383 (now allowed), Applicant argues the following:
“As can be seen in the table above, claim 1 of the present application and claim 1 of the ‘383 application have different, unrelated limitations and are patentably distinct. Specifically, claim 1 of the ‘383 application fails to disclose or suggest the step of “removing the plurality of nucleotide cognates of the first base type from the ternary complex.” Further, claim 1 of the 383 application requires using polymerases attached to a first type of label, and polymerases attached to a second type of label that is different from the first type of label. In contrast, claim 1 of the present application does not require using polymerases with different types of labels. Thus, the Examiner has failed to establish a prima facie case of obviousness type double patenting, as the Examiner has provided no reasons for how and why one of skill in the art would modify the claims of the ‘383 application to arrive at the claims of the present application. Claim 13 of the ‘383 application fails to make up for the deficiencies of claim 1 of the ‘383 application. Therefore, claims 1 and 13 of the ‘383 application failed to disclose or suggest each and every limitation of claims 1, 2, 15 and 16 of the present application at least because the claims contain different, unrelated limitations and are patentably distinct. Applicants respectfully request withdrawal of this rejection.”
	Response
	However, the limitations of claim 1 of the ‘383 application are species of the instant claim 1. Claim 1 requires a polymerase, any polymerase, therefore a labeled polymerase anticipates any polymerase. Further, removal of a polymerase and nucleotides anticipates a limitation of removal of nucleotides. In conclusion, the claims are obvious over claims of the ‘383 application.
	The rejection is maintained.
Claim Interpretation
7.	Applicant defined the term “array” on page 12, lines 25-27 as follows:
“As used herein, the term "array" refers to a population of molecules attached to one or more solid support such that the molecules at one feature can be distinguished from molecules at other features.”
8.	Applicant defined the term “exogenous” on page 14, lines 17-19 as follows:
“As used herein, the term "exogenous," when used in reference to a moiety of a molecule, means a chemical moiety that is not present in a natural analog of the molecule.”
9.	Applicant defined the term “label” on page 16, lines 4-5 as follows:
“As used herein, the term "label" refers to a molecule, or moiety thereof, that provides a detectable characteristic.”
10.	Applicant defined the term “ternary complex” on page 18, lines 18-19 as follows:
“As used herein, the term "ternary complex" refers to an intermolecular association between a polymerase, a double stranded nucleic acid and a nucleotide.”
11.	Applicant defined the term “vessel” on page 19, lines 6-8, as follows:
“As used herein, a "vessel" is a container that functions to isolate one chemical process (e.g., a binding event; an incorporation reaction; etc.) from another, or to provide a space in which a chemical process can take place.”
12.	Applicant defined the term “stabilized ternary complex” on page 18, lines 22-24, as follows:
“The term "stabilized ternary complex" means a ternary complex having promoted or prolonged existence or a ternary complex for which disruption has been inhibited.” 
Since Applicant did not define what “prolonged existence” means, or what “inhibited disruption” means, the term is interpreted as any ternary complex.
13.	Applicant did not define the term “plurality of polymerases”, therefore a solution containing multiple polymerase molecules anticipates this term.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim 17 is drawn to the method of claim 8, wherein the first and second base types are the same and wherein the first and second base types comprise different exogenous labels. 
Therefore the claim is drawn to nucleotides with the same bases having different labels. There is no support in the specification or originally filed claims for this limitation. 
Applicant argues that support for this claim can be found on pages 26, 35 and in the examples. The full paragraphs of pages 26 and 35 are reproduced below.
Page 26
“In particular embodiments, the primer strand of a primed template nucleic acid molecule that is present in a stabilized ternary complex is chemically unchanged by a polymerase that is present during one or more steps of a method set forth herein. For example, the primer need not be extended by formation of a new phosphodiester bond, nor shortened by nucleolytic degradation during a step for forming a stabilized ternary complex, nor during a step for detecting the stabilized ternary complex. 
A ternary complex that is made or used in accordance with the present disclosure may optionally include one or more exogenous label(s). The label can be attached to a component of the ternary complex (e.g. attached to the polymerase, template nucleic acid, primer and/or cognate nucleotide) prior to formation of the ternary complex. Exemplary attachments include covalent attachments or non-covalent attachments such as those set forth herein, in references cited herein or known in the art. In some embodiments, a labeled component is delivered in solution to a solid support that is attached to an unlabeled component, whereby the label is recruited to the solid support by virtue of forming a stabilized ternary complex. As such, the support- attached component can be detected or identified based on observation of the recruited label. Whether used in solution phase or on a solid support, exogenous labels can be useful for detecting a stabilized ternary complex or an individual component thereof, during an examination step. An exogenous label can remain attached to a component after the component dissociates from other components that had formed a stabilized ternary complex. Exemplary labels, methods for attaching labels and methods for using labeled components are set forth in commonly owned U.S. Pat. App. Pub. No. 2017/0022553 A1 or U.S. patent application Ser. No. 15/677,870, published as U.S. Pat. App. Pub. No. 2018/0044727 A1; Ser. No. 15/851,383, published as U.S. Pat. App. Pub. No. 2018/0187245 A1; Ser. No. 15/873,343, published as U.S. Pat. App. Pub. No. 2018/0208983 A1; 62/450,397 or 62/506,759, each of which is incorporated herein by reference.”
	Page 35
“When performing the methods in a mode whereby different nucleotide types are serially delivered to a reaction vessel and then removed from the vessel, examination of the vessel for ternary complexes can be carried out after each delivery. In this mode, ternary complexes of different types (i.e. ternary complexes that differ in the type of nucleotide that is present) will form after each delivery. Ternary complexes that had formed in previous deliveries of other types of nucleotides will have dissociated since the other types of nucleotides had been removed. As such, ternary complexes formed from each type of nucleotide can be identified based on the expectation that one type of ternary complex will be most prominent in each examination. For example, when ternary complex is detected based on recruitment of a labeled polymerase or labeled nucleotide to primed template nucleic acids in an array, the array features having the highest signal can be identified as the features where ternary complex has formed. The type of ternary complex (i.e. the type of nucleotide present in the ternary complex) that forms at each of the features can be deduced from knowledge of which nucleotide was delivered prior to the examination step. 
In this mode, the different types of ternary complexes need not be distinguished by unique labels. Rather, the different types of ternary complexes can be distinguished based on temporal information pertaining to when they formed and which nucleotide type was delivered to induce formation. If desired, the different types of ternary complexes can be distinguishably labeled. For example, each nucleotide type can have a label that produces a signal that is distinguished from all other nucleotide types used. Distinguishable labels can provide the advantage of increasing the speed of detection since a single examination step can be carried out after multiple different types of nucleotides have been delivered. Time savings can be achieved by simultaneously delivering two or more distinguishably labeled nucleotide types in a method set forth herein. If desired, examination can occur after each nucleotide delivery even when using distinguishable labels to identify different types of ternary complexes.”
Example 1
“Efficient Methods for Delivering Nucleotides in a Sequencing By Binding™ Procedure 
This example describes Sequencing By Binding™ procedures in which different types of nucleotides are delivered serially to an array of template nucleic acids, in the presence of a polymerase, to form ternary complexes. Examination steps are carried out after each delivery to distinguish one type of ternary complex from another. The results presented here demonstrate that altering reagent delivery or wash steps led to improvements such as decreased cycle time, decreased reagent consumption and improved sequencing results. 
Flow cells containing primed template nucleic acids were prepared as follows. Template nucleic acid strands synthesized in 12 PCR reactions using 5'-biotinylated primers were prepared, and then independently bound to streptavidin-coated magnetic beads. This resulted in a population of 12 bead types, where each bead harbored a homogenous collection of template strands. Beads used in the procedure had been functionalized with 1 mM NHS-PEG4-TCO in phosphate buffered saline (PBS). Beads harboring immobilized template strands were next flowed over an aminosilane flow cell surface that had been functionalized with tetrazine. The mixture was incubated for one hour to permit covalent attachment of the decorated beads to the functionalized surface within the flow cell. Next, sequencing primers were flowed into the flow cell and allowed to hybridize to the immobilized template strands. 
Sequencing was performed by repeated cycles. The sequencing cycle was initiated by incorporating reversible terminator nucleotides at the 3'-ends of the hybridized sequencing primers to create a collection of blocked primed template nucleic acid molecules. This was accomplished by delivery of RTS solution to the flow cell (RTS contained: 50 mM Tricine pH 8.4, 0.1% Tween-80, 40 U/ml Therminator™ polymerase, 5 mM MgCl2, 0.1% hydroxylamine, 50 mM KCl, 0.1% Tween-80, 0.1 mM EDTA, and 200 nM of unlabeled reversibly terminated nucleotide analogs of dATP, dGTP, dCTP, and dTTP). The reversible terminator nucleotide used in this illustrative procedure included a 3'-ONH2 reversible terminator moiety. A description of this reversible terminator nucleotide can be found in U.S. Pat. No. 7,544,794, the disclosure of which is incorporated herein by reference. The flow cell was then washed with ESB solution (1 M guanidinium thiocyanate, 60 mM HEPES, 0.1% Tween-80, 0.1% hydroxylamine and 2 mM EDTA) followed by a wash with PRE solution (50 mM Tricine pH 8.4, 50 mM KCl, 0.1% Tween-80, 0.1% hydroxylamine and 0.1 mM EDTA). 
The cycle then continued with an examination subroutine in which four different nucleotides were sequentially delivered to the flow cell. Reversible terminator moieties on the 3' nucleotides of the primer strands precluded nucleotide incorporation during the ternary complex formation and detection steps. In standard conditions, one of the four different labeled nucleotides was delivered to the flow cell in EXAM solution (Cy5-dNTP (400 nM for each of Cy5-dATP, Cy5-dGTP or Cy5-dCTP; or 800 nM for Cy5-dTTP), 1 mM MgCl2, and 20 U/ml Therminator™ polymerase in IMG solution), followed by a wash with IMG solution (20 mM Tricine pH 7.0, 1M betaine, 50 mM LiCl, 0.1% Tween-80, 50 mM KCl, 10 mM ammonium Sulfate, 0.1% hydroxylamine, and 0.1 mM EDTA). The Cy5-dNTP nucleotides are described in U.S. patent application Ser. No. 15/873,343, published as US Pat. App. Pub. No. 2018/0208983 A1, which is incorporated herein by reference. The flow cell was imaged via fluorescence microscopy to detect ternary complexes that were retained in the IMG solution. Following imaging the flow cell was washed with ESB solution and then with PRE solution. The steps of the subroutine were repeated for each of the four nucleotide types individually. The examination subroutine was modified in several experiments as set forth below in the context of the figures.
Following the examination subroutine, the sequencing cycle continued with removal of the reversible terminator moiety from the primers by treating the flow cell the solution containing 0.25 M sodium acetate and 0.7 M sodium nitrite titrated to pH 4.8 with acetic acid. The flow cell was then washed in PRE solution to remove the sodium acetate and sodium nitrite. The sequencing process then returned to the sequencing cycle initiation step.”
None of the above paragraphs provides support for nucleotides with the same base type, i.e., dCTP, having two different labels, therefore this claim introduces new matter into the disclosure.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vander Horn et al. (US 2010/0330570 A1; Published December 2010).
Claims 1 and 14-16 are considered in claim 1. 
Regarding claims 1 and 14-16, Vander Horn et al. teach a method for identifying a a nucleotide in a primed template nucleic acid, comprising 
(a) providing an array of primed template nucleic acids ([0069]; [0577]-[0579]); 
(b) delivering a plurality of nucleotide cognates of a first base type and a plurality of polymerases to the array, thereby forming stabilized ternary complexes each comprising a polymerase of the plurality of polymerases, a nucleotide of the plurality of nucleotide cognates of the first base type and a primed template nucleic acid in the array ([0010]; [0127]; [0572]-[0574]; [0581]-[0582]); 
(c) detecting the stabilized ternary complexes in the array that comprise the nucleotide cognates of the first base type ([0127]; [0581]-[0582]); 
(d) removing the plurality of nucleotide cognates of the first base type from the ternary complex ([0012]; [0126]; [0128]; [0581]);
(e) delivering a plurality of nucleotide cognates of a second base type to the array in the presence of polymerases from step (b), thereby forming stabilized ternary complexes each comprising a polymerase of the polymerases from step (b), a nucleotide of the plurality of nucleotide cognates of the second base type and a primed template nucleic acid in the array ([0581]); 
(f) detecting the stabilized ternary complexes in the array that comprise the nucleotide cognates of the second base type ([0010]; [0581]); and 
(g) identifying the type of nucleotide that is present in each of the stabilized ternary complexes detected in step (c) ([0010]; [0581]).
Regarding claim 2, Vander Horn et al. teach sequential addition of different types of nucleotides ([0573]; [0581]).
Regarding claims 7-9, Vander Horn et al. teach nucleotides with different types of exogenous labels and distinguishing the different signals from the labels ([0121]; [0573]; [0581]-[0582]).
Regarding claim 12, Vander Horn et al. teach the polymerase adding a nucleotide being the same as the first polymerase ([0572]; [0575]).
Maintained Rejections
Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
20.	Claims 1, 2, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 15/851,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘383 application.
A) Specifically, claim 1 of the instant application is drawn to a method for identifying a nucleotide in a primed template nucleic acid, comprising 
(a) providing an array of primed template nucleic acids; 
(b) delivering a plurality of nucleotide cognates of a first base type and a plurality of polymerases to the array, thereby forming stabilized ternary complexes each comprising a polymerase of the plurality of polymerases, a nucleotide of the plurality of nucleotide cognates of the first base type and a primed template nucleic acid in the array; 
(c) detecting the stabilized ternary complexes in the array that comprise the nucleotide cognates of the first base type; 
(d) removing the plurality of nucleotide cognates of the first base type from the ternary complex;
(e) delivering a plurality of nucleotide cognates of a second base type to the array in the presence of polymerases from step (b), thereby forming stabilized ternary complexes each comprising a polymerase of the polymerases from step (b), a nucleotide of the plurality of nucleotide cognates of the second base type and a primed template nucleic acid in the array; 
(f) detecting the stabilized ternary complexes in the array that comprise the nucleotide cognates of the second base type; and 
(g) identifying the type of nucleotide that is present in each of the stabilized ternary complexes detected in step (c).
Claim 15 of the instant application is drawn to a method for identifying a nucleotide in a primed template nucleic acid, comprising 
(a) providing an array of primed template nucleic acids; 
(b) forming stabilized ternary complexes each comprising a polymerase, a nucleotide cognate of a first base type and a primed template nucleic acid in the array; 
(c) removing the plurality of nucleotide cognates of the first base type from the ternary complex;
(d) detecting the stabilized ternary complexes in the array; 
(e) repeating steps (b) and (c) for a nucleotide cognate of a second base type, whereby the primed template nucleic acids and the polymerases are retained in the array; and 
(f) identifying the type of nucleotide that is present in each of the stabilized ternary complexes detected in step (c).
Claim 16 of the instant application is drawn to a method for identifying a nucleotide in a primed template nucleic acid, comprising 
(a) providing an array of primed template nucleic acids; 
(b) delivering a plurality of polymerases and a plurality of nucleotide cognates of a first base type to the array, thereby forming stabilized ternary complexes each comprising a polymerase of the plurality of polymerases, a nucleotide of the plurality of nucleotide cognates of the first base type and a primed template nucleic acid of the array; 
(c) detecting the stabilized ternary complexes in the array; 
(d) removing the plurality of nucleotide cognates of the first base type from the ternary complex;
(e) repeating steps (b) and (c) for nucleotide cognates of a second base type, whereby primed template nucleic acids of the array and polymerases of the plurality of polymerases are retained in the array; and 
(f) identifying the type of nucleotide that is present in each of the stabilized ternary complexes detected in step (c).
	B) Claim 1 of the ‘383 application is drawn to a method of distinguishing nucleic acids, comprising 
(a) providing a first mixture comprising a population of different primed template nucleic acids attached to a solid support and a first stabilized ternary complex, the first stabilized ternary complex comprising a first primed template nucleic acid of the mixture, a polymerase that is attached to a first type of label, and a first type of nucleotide; 
(b) removing any unbound polymerases with the first type of label, thereby forming a second mixture;
(c) forming a second stabilized ternary complex by contacting the second mixture with a reagent comprising a second type of nucleotide and a polymerase attached to a second type of label that is different from the first type of label, the second stabilized ternary complex comprising a second primed template nucleic acid of the first mixture, a polymerase of the reagent, and a second type of nucleotide of the reagent, thereby forming a third mixture comprising the first and second stabilized ternary complexes; 
(d) removing any unbound polymerases with the second type of label, thereby forming a fourth mixture; and 
(c) detecting, in the fourth mixture, the first and second type of label to distinguish the first primed template nucleic acid from the second primed template nucleic acid.
Claim 13 of the ‘383 application is drawn to the method of claim 1, further comprising
(f) forming a third stabilized ternary complex by contacting the fourth mixture with a second reagent comprising a third type of nucleotide and a polymerase that is attached to a third type of label that is different from the first and second types of labels, the third stabilized ternary complex comprising a third primed template nucleic acid of the second mixture, a polymerase of the second reagent, and a third type of nucleotide of the second reagent, thereby forming a fifth mixture comprising the first, second and third stabilized ternary complexes; 
(g) removing any unbound polymerases with the third type of label, thereby forming a sixth mixture; and 
(h) detecting, in the sixth mixture, the third type of label to distinguish the third primed template nucleic acid from the first and second primed template nucleic acids.
Therefore instant claims 1, 15 and 16 are obvious over claim 1 of the ‘383 application, and claim 2 is obvious over claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
21.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 22, 2021